NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 3 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE JORGE MARQUEZ ZAMORA,                      No.    21-70773

                Petitioner,                     Agency No. A200-565-798

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 1, 2022**
                                 Pasadena, California

Before: SILER,*** CALLAHAN, and H. THOMAS, Circuit Judges.

      Jose Jorge Marquez Zamora, a native and citizen of Mexico, petitions for

review of a Board of Immigration Appeals (“BIA”) dismissal of his appeal from an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
immigration judge’s (“IJ”) decision denying his application for cancellation of

removal for non-permanent residents under 8 U.S.C. § 1229b(b) and ordering him

removed. We deny the petition for review in part and dismiss it in part for lack of

jurisdiction.

      1.        Pursuant to 8 U.S.C. §1229b(b)(1)(A), the Attorney General may

cancel removal of a noncitizen if he can establish that he: “(1) has been physically

present in the United States for a continuous period of not less than 10 years

immediately preceding the date of application; (2) has been a person of good moral

character during such period; (3) has not been convicted of certain criminal

offenses, . . . ; and (4) that removal would result in exceptional and extremely

unusual hardship to the [noncitizen’s] spouse, parent, or child, who is a citizen of

the United States or a lawful permanent resident.” Camacho-Cruz v. Holder, 621

F.3d 941, 942 (9th Cir. 2010).

      Although we “lack jurisdiction to review any discretionary judgment

regarding [the] components of the granting of relief for cancellation of removal,”

we retain jurisdiction “to review whether an alien has met the ‘ten years of

continuous physical presence requirement because this is an objective, factual

inquiry.’” Gutierrez v. Mukasey, 521 F.3d 1114, 1116 (9th Cir. 2008) (quoting

Falcon Carriche v. Ashcroft, 350 F.3d 845, 853 (9th Cir. 2003)). We review for

substantial evidence the agency’s factual determination that a petitioner has not


                                          2
maintained ten years’ continuous physical presence, meaning the “petitioner can

obtain reversal only if the evidence compels a contrary conclusion.” Zarate v.

Holder, 671 F.3d 1132, 1134 (9th Cir. 2012).

      The agency’s determination that Marquez Zamora failed to establish

physical presence “for a continuous period of not less than 10 years immediately

preceding the date of [his] application” is supported by substantial evidence.

Gutierrez, 521 F.3d at 1116–17 (quoting 8 U.S.C. § 1229b(b)(1)(A)). Petitioner’s

voluntary return to Mexico on November 17, 2010, broke his continuous physical

presence, and Marquez Zamora did not accrue a new ten-year period before filing

his application on September 17, 2017.

      Marquez Zamora contends that his decision to accept voluntary return did

not break his continuous physical presence because it was not knowing or

voluntary. But substantial evidence supports the agency’s rejection of that

contention. This evidence includes a signed I-286 form, read to the Petitioner in

Spanish by an immigration officer, memorializing Petitioner’s election of

voluntary departure, and Petitioner’s testimony that he accepted voluntary

departure because he thought it would make it easier to adjust status later and

allow him to avoid further detention in the interim. See Valadez-Munoz v. Holder,




                                          3
623 F.3d 1304, 1312 (9th Cir. 2010); see also Gutierrez, 521 F.3d at 1117.1

      2.     Petitioner claims that the agency “violated Petitioner’s rights to due

process by failing to act as a neutral fact finder and by failing to consider

uncontested evidence created by the U.S. Government and Petitioner’s credible

testimony.” Petitioner does not support this claim with any specific argument in his

opening brief. Accordingly, his due process claim concerning the agency’s denial

of Petitioner’s cancellation application is not colorable, see Martinez-Serrano v.

I.N.S., 94 F.3d 1256, 1259–60 (9th Cir. 1996), and we therefore lack jurisdiction

over it. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      3.     Petitioner contends that the agency applied the wrong legal standard

in denying him pre-conclusion voluntary departure. There is no evidence in the

record that Petitioner requested pre-conclusion voluntary departure before the IJ,

nor did he seek remand from the BIA to the IJ to remedy any error concerning



1
  Petitioner makes an alternative—albeit irrelevant—argument that his Notice to
Appear (“NTA”), filed on May 1, 2014, was deficient under Pereira v. Sessions,
138 S. Ct. 2105 (2018), and Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021), and
that it thus did not “stop time” on his re-accrual of continuous presence after he
reentered on December 4, 2010, following his November 2010 voluntary
departure. While the government concedes the deficiency of the NTA, it is
undisputed that Marquez Zamora did not have ten years’ continuous physical
presence between reentering the United States in December 2010 after his
voluntary return and filing his cancellation application on September 14, 2017, as
required by 8 U.S.C. § 1229b(b)(1)(A). Accordingly, the question whether the
NTA was sufficient to trigger the stop-time rule under Pereira and Niz-Chavez is
not relevant to this petition.

                                           4
denial of pre-conclusion voluntary departure. This claim is therefore unexhausted,

and we dismiss it for lack of jurisdiction. See, e.g., Honcharov v. Barr, 924 F.3d

1293, 1296 n.2 (9th Cir. 2019) (per curiam).

      PETITION DENIED in part; DISMISSED in part.




                                          5